Order of the Surrogate’s Court of Kings county dismissing appeal of executors from the pro forma order determining transfer tax unanimously affirmed, with costs, payable out of the estate. We are of opinion that the question of discrimination may not be raised, in the circumstances of this case, by the appellants who are residents of the State. (Slaughter House Cases, 16 Wall. 36; Twining v. New Jersey, 211 U. S. 78, 96; Rosenthal v. New York, 226 id. 260, 266; La Tourette v. McMaster, 248 id. 465, 469; Prudential Ins. Co. v. Cheek, 259 id. 530, 539.) We are also of opinion that the statute † complained of does not illegally or unconstitutionally discriminate between residents and non-residents. (Gen. Amer. Tank Car Corp. v. Day, 270 U. S. 367, 373; Travellers’ Ins. Co. v. Connecticut, 185 id. 364; Board of Education v. Illinois, 203 id. 553; Beers v. Glynn, 211 id. 477, 484; Maxwell v. Bugbee, 250 id. 525, 541, 542.) Present — Lazansky, P. J., Young, Kapper, Scudder and Tompkins, JJ. [137 Misc. 852.]

 See Tax Law, § 220, subd. 4, as amd. by Laws of 1926, chap. 357, and Laws of 1928, chap. 330.-— [Rep.